ICJ_179_LandMaritimeDelimitationSovereigntyIslands_GAB_GNQ_2021-04-07_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION TERRESTRE ET MARITIME
                        ET SOUVERAINETÉ SUR DES ÎLES
                            (GABON/GUINÉE ÉQUATORIALE)


                            ORDONNANCE DU 7 AVRIL 2021




                                   2021
                            INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     LAND AND MARITIME DELIMITATION
                      AND SOVEREIGNTY OVER ISLANDS
                            (GABON/EQUATORIAL GUINEA)


                               ORDER OF 7 APRIL 2021




4 Ord_1223.indb 1                                            4/08/22 08:31

                                             Mode officiel de citation :
                           Délimitation terrestre et maritime et souveraineté sur des îles
                            (Gabon/Guinée équatoriale), ordonnance du 7 avril 2021,
                                            C.I.J. Recueil 2021, p. 192




                                                  Official citation:
                           Land and Maritime Delimitation and Sovereignty over Islands
                               (Gabon/Equatorial Guinea), Order of 7 April 2021,
                                          I.C.J. Reports 2021, p. 192




                                                                                    1223
                                                                    No de vente
                    ISSN 0074-4441                                  Sales number:
                    ISBN 978-92-1-003885-0

                                     © 2022 CIJ/ICJ, Nations Unies/United Nations
                                         Tous droits réservés/All rights reserved

                                         Imprimé en France/Printed in France




4 Ord_1223.indb 2                                                                            4/08/22 08:31

                                                    7 AVRIL 2021

                                                    ORDONNANCE




                    DÉLIMITATION TERRESTRE ET MARITIME
                        ET SOUVERAINETÉ SUR DES ÎLES
                       (GABON/GUINÉE ÉQUATORIALE)




                     LAND AND MARITIME DELIMITATION
                      AND SOVEREIGNTY OVER ISLANDS
                        (GABON/EQUATORIAL GUINEA)




                                                    7 APRIL 2021

                                                      ORDER




4 Ord_1223.indb 3                                                  4/08/22 08:31

                                                                                         192




                                INTERNATIONAL COURT OF JUSTICE

                                                YEAR 2021                                          2021
                                                                                                  7 April
                                                                                                General List
                                                 7 april 2021
                                                                                                 No. 179

                      LAND AND MARITIME DELIMITATION
                       AND SOVEREIGNTY OVER ISLANDS
                                   (GABON/EQUATORIAL GUINEA)




                                                  ORDER


                Present: President Donoghue; Vice‑President Gevorgian; Judges
                         Tomka, Abraham, Bennouna, Cançado Trindade, Yusuf,
                         Xue, Sebutinde, Bhandari, Robinson, Crawford, Salam,
                         Iwasawa, Nolte; Registrar Gautier.



                    The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Articles 40 and 48 of the Statute of the Court and
                Articles 39, 40, 44, 46 and 48 of the Rules of Court,
                   Having regard to the “Special Agreement between the Gabonese Repu-
                blic and the Republic of Equatorial Guinea” concluded on 15 November
                2016 (hereinafter the “Special Agreement”);
                   Whereas, under Article 1 of the Special Agreement,
                    “[t]he Court is requested to determine whether the legal titles, treaties
                    and international conventions invoked by the Parties have the force of
                    law in the relations between the Gabonese Republic and the Republic
                    of Equatorial Guinea in so far as they concern the delimitation of their
                    common maritime and land boundaries and sovereignty over the islands
                    of Mbanié/Mbañe, Cocotiers/Cocoteros and Conga”;

                                                                                           4




4 Ord_1223.indb 5                                                                                      4/08/22 08:31

                             delimitation and sovereignty (order 7 IV 21)                 193

                   Whereas Article 6 of the Special Agreement provides that “[t]his Spe-
                cial Agreement shall be notified to the Registrar of the Court by either
                Party as soon as possible after it enters into force”;
                   Whereas, as a consequence of the official notification of the Special
                Agreement by the Republic of Equatorial Guinea on 5 March 2021, the
                Court is now seised of the dispute described above;
                   Whereas, in accordance with Article 40, paragraph 3, of the Rules of
                Court, the Government of the Gabonese Republic notified the Court of
                the appointment of H.E. Ms Marie‑Madeleine Mborantsuo as Agent and
                Mr. Guy Rossatanga‑Rignault, Mr. Guillaume Pambou Tchivounda,
                H.E. Mr. Serge Thierry Mickoto Chavagne and H.E. Ms Liliane Massala
                as Co-­Agents; and whereas, for its part, the Government of the Republic
                of Equatorial Guinea notified the Court of the appointment of
                H.E. Mr. Carmelo Nvono Nca as Agent;
                   Whereas, pursuant to Article 3, paragraph 1, of the Special Agreement,
                the Parties
                    “agree, without prejudice to the burden of proof, that the number and
                    order of pleadings will be governed by the following provisions:

                    (a) One Party will file the first pleading no later than seven months
                        after the date on which this Special Agreement is notified to the
                        Registrar of the Court.
                    (b) The other Party will file the second pleading no later than seven
                        months after receiving from the Registrar a certified copy of the
                        first pleading.
                    (c) The Party that filed the first pleading will file the third pleading
                        no later than five months after receiving from the Registrar a
                        certified copy of the second pleading.

                    (d) The Party that filed the second pleading will file the fourth plead-
                        ing no later than five months after receiving from the Registrar a
                        certified copy of the third pleading”;

                  Whereas, at a meeting held by video link by the President of the Court
                with the Agents of the Parties on 30 March 2021 pursuant to Article 31 of
                the Rules of Court, the Agent of the Gabonese Republic indicated that
                her Government was of the opinion that the Republic of Equatorial Gui-
                nea would be better placed to file the first pleading, and that the Gabonese
                Republic would file the second pleading; and whereas the Agent of the
                Republic of Equatorial Guinea noted that his Government agreed to file
                the first pleading;
                  Taking account of the agreement of the Parties,
                  Fixes the following time-­limits for the filing of the initial written plea-
                dings in the case:

                                                                                            5




4 Ord_1223.indb 7                                                                                4/08/22 08:31

                             delimitation and sovereignty (order 7 IV 21)              194

                 5 October 2021 for the Memorial of the Republic of Equatorial
                Guinea;
                 5 May 2022 for the Counter-­Memorial of the Gabonese Republic; and
                    Reserves the subsequent procedure for further decision.

                  Done in French and in English, the French text being authoritative, at
                the Peace Palace, The Hague, this seventh day of April, two thousand and
                twenty-one, in three copies, one of which will be placed in the archives of
                the Court and the others transmitted to the Government of the Gabonese
                Republic and the Government of the Republic of Equatorial Guinea.

                                                          (Signed) Joan E. Donoghue,
                                                                       President.
                                                           (Signed) Philippe Gautier,
                                                                        Registrar.




                                                                                         6




4 Ord_1223.indb 9                                                                             4/08/22 08:31

                     ISBN 978-92-1-003885-0




4 Ord_1223.indb 12                            4/08/22 08:31

